DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: 
Throughout the specification, “condensor” appears to be a misspelling of “condenser.”
Abstract: In the last line, “choosen” appears to be a misspelling of “chosen.” See also [0003], [0004], and [0031] for instances of this misspelling.
[0017]: “IS” appears be inappropriately capitalized.
[0018]: In line 2, “ultra violet” appears to be a misspelling of “ultraviolet.” In line 3, “by a 4 multistage ceramic and activated charcoal filters” appears to be a misstatement of ““by 
[0019]: In line 1, “smog reduaction” appears to be a misspelling of “smog reduction.”
[0020]: In lines 1-2, “this unit condenses . . . and filtering” appears to be a misstatement of “this unit condenses . . . and filters.” In line 3, “multi stage” appears to be a misspelling of “multistage.” See [0024]. In line 6, “units can also be” appears to lack the necessary capitalization for a new sentence.
[0021]: Reference character “C” is recited to designate frame work (line 4), but in the drawings, “C” represents solar panel array ([0021]). In line 7, “a truck or stationary operation L” appears to be a misstatement of “a truck for stationary operation L.” “Four support bars A” are recited to be “on the input plenum” in Fig. 1, but support bars A appear in the figure to be on the truck L and solar panel array C. 
[0024]: In line 4, “air cooling compartment once cooling compartment is at” appears to require a new sentence at “once.”
[0027]: In line 1, “collected m the bottom or the rubber coated” appears to be a misspelling of “collected m the bottom of the rubber coated.”
[0032]: The last sentence appears to be incomplete, lacking content after “with the ability.”
The examiner has endeavored to address the deficiencies of the specification. However, Applicant’s assistance in identifying and correcting all ungrammatical or non-idiomatic text is respectfully requested.
Appropriate correction is required.

Drawings
The drawings are objected to because for the reference character “K” which designates two series air cooler fans ([0028]), the lead line does not appear to extend to the “fan” in Fig. 6A. Lead lines should originate in the immediate proximity of the reference character and extend to the feature indicated. See MPEP 608.02 (V) (q).
The drawings are objected to because, in Fig. 4, at the lower left, “10” appears to be a typographical error for “10”.” See [0024]: “10 inch.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2, 5-6, 9, 11, 14, and 18-19 are objected to because of the following informalities:  
Claim 1: In line 2, “condensor” appears to be a misspelling of “condenser.” In line 9, “choosen” appears to be a misspelling of “chosen.” Applicant is respectfully advised to amend line 9 to “storage and to lay flat in a [chosen] direction” to clarify the parallel structure of the clause, so that laying flat is not interpreted to a part of the folding up. Applicant is respectfully advised to apply conventional spellings of “closed loop” (when used as a noun) and “therethrough.”
Claim 2: In line 2, “condensor” appears to be a misspelling of “condenser.”
Claim 5: “most air inut plenum” appears to be a misspelling of “moist air input plenum.”
Claim 6: “foldable” appears to be a misstatement of “folding.” See claim 1, line 8.
Claim 9: Applicant is respectfully advised to supply the missing article, i.e., “an alternating current inverter and a capacitor.”
Claim 11: Applicant is respectfully advised to amend “an UV (ultraviolet) light” to “a UV (ultraviolet) light” since “UV” is pronounced with the consonant sound “y.”
Claim 14: “thermostadt” appears to be a misspelling of “thermostat.”
Claim 18: In the preamble, Applicant is respectfully advised to apply capitalizations consistent with the preamble of claim 1. In line 2, “condensor” appears to be a misspelling of “condenser.” Applicant is respectfully advised to apply the conventional spelling of “closed loop” (when used as a noun). In line 9, “choosen” appears to be a misspelling of “chosen.” Applicant is respectfully advised to  amend “configuring a foldable solar power array flat” to “configuring a foldable solar power array to lay flat” to improve grammar and clarity.
Claim 19: “the dry air output” appears to be a misstatement of “the dry air output plenum.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The term “large” (line 5) is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-17 are rejected because of their dependence from claim 1.
Claim 2: The claim recites, “warm air intake pipes and a heat exchanger to mix cold air inside the [condensers] with external warm air.” Claim 1 recites “a reconfigurable moist air input plenum,” “cooled air,” and “warm intake air.” It is unclear if “warm air intake pipes” is the same feature as “a reconfigurable moist air input plenum”; if “cold air” is the same feature as “cooled air”; and if “external warm air” is the same feature as “warm intake air.” The specification appears to confirm that these are different names for the same respective features. Note that “warm air intake M” (Fig. 6A; [0028]) appears to correspond with “air intake plenum M” (Fig. 6B; [0029]). It is further noted that Figs. 6A and 8B do not appear to distinguish between cold air (Fig. 6A) and cooled air (not shown), and the descriptions of these figures do not use these terms. Lastly, the infinitive “to mix” in each of claims 1 and 2, and the location of the same “air precooler” for mixing, suggest that cooled/cold air and warm intake/external warm air correspond to respective air streams. For the purposes of examination only, the claims will be interpreted as though consistent terminology is used. 
Further regarding claim 2, the phrase “for maximum condensation collection” is regarded as indefinite as it appears to be narrative text, “maximum” is a term of degree with an unclear comparative basis, and the specific sense in which it limits the claim is unclear. For the purposes of examination only, the claim will be interpreted as reciting “to promote condensation collection.”
Claim 7: The claim recites, “configured to deliver a larger volume of water and electrical power.” This text is indefinite because 1) it presupposed another volume of water that is not recited, 2) because no other volume is recited, the relative basis of “larger” is unclear, and 3) it is unclear what is meant by a “larger volume of . . . electrical power” since electrical power is not measured in units of volume. For the purposes of examination only, the claim will be interpreted as reciting “configured to deliver increased capacities for water generation and solar power generation relative to a single AWG system as claimed in claim 1” or similar.
Claim 8: “The claim recites, “the ceramic honeycomb micro particulate air filters.” There is insufficient antecedent basis for this limitation, noting that claim 1 recites “a subsequent stage honeycomb ceramic micro particulate air filter” (singular).
Claim 10: The claim is rejected upon the same basis as claim 1, i.e., “large” is an indefinite relative term. In addition, “the collected water condensate” lacks sufficient antecedent basis. 
Claim 14: The text, “wherein the air precooler further comprises a [thermostat] configured to mix signal a duct switch from recirculating cooled air to mixing with warm intake air” is regarded as narrative in nature and lacking clear meaning. Furthermore, it is unclear if the narrative phrase “from recirculating cooled air to mixing with warm intake air” relies upon the antecedent of “an air precooler configured to mix cooled air with warm intake air.” Because the meaning of the claim is unclear, and because the supporting text within the specification could not be identified, an interpretation for the purposes of examination is not applied. 
Claim 16: The claim recites, “the enclosed cuboid.” There is insufficient antecedent basis for this limitation of the claim.
Claim 17: The claim recites, “the primary and secondary water tanks.” There is insufficient antecedent basis for these limitations of the claim.
Claim 18: The claim is rejected upon the same basis as claim 1, i.e., “large” is an indefinite relative term. In addition, it is unclear what is meant by “mixing a precooled air precooler with a warmer intake air” since a precooler (i.e., a device or unit operation) cannot be mixed with air. For the purposes of examination, the claim will be interpreted as reciting “mixing cooled air with warm intake air,” consistent with claim 1. The claim recites, “the AWG system.” There is insufficient antecedent basis for this limitation of the claim. The claim recites, “configuring a foldable solar power array [to lay] flat in a [chosen] direction facing the sun for energy generation and in a cuboid around [an] AWG system for transportation and storage.” These limitations are unclear because they do not clearly recite active, positive steps of a method for atmospheric water generation. Applicant is respectfully advised to recite two clear and separate states, unfolded and folded, that are integrated into the other steps of the claim so that the skilled practitioner will be able to carry out the method (e.g., “unfolding a solar power array to lay in a chosen direction . . . and folding the solar power array into a cuboid configuration” or similar). It is noted that these limitations may also be expressed in the form of a “wherein” clause if so desired (e.g., wherein the AWG comprises a foldable solar power array capable of unfolding . . . and folding . . .” or similar). 
Claims 19-20 are rejected because of their dependence from claim 18.
Claim 19: The claim recites in its preamble, “[t]he method for AWG of claim 17.” However, claim 17 recites a system, not a method. For the purposes of examination only, the claim will be interpreted as depending from claim 18.
Claim 20: The claim recites in its preamble, “[t]he method for AWG of claim 17.” However, claim 17 recites a system, not a method. For the purposes of examination only, the claim will be interpreted as depending from claim 18. In addition, the claim recites, “one AWG system.” It is unclear if this limitation references “the AWG system” of claim 18. For the purposes of examination only, the claim will be interpreted as reciting “the AWG system of claim 18” to clarify the relationship between the limitations in the two claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-20. The concept of an atmospheric water generator (AWG) system, comprising; a compressor-condenser-evaporator subsystem and a refrigerant circulated in a closed loop therethrough; a reconfigurable moist air input plenum and a dry air output plenum; a first stage particulate air filter and a subsequent stage honeycomb ceramic micro particulate air filter; an air precooler configured to mix cooled air with warm intake air; and a folding solar power array configured to fold up in a cuboid around the AWG system for transportation and storage and to lay flat in a chosen direction facing the sun (claim 1), and a method for using such a system (claim 18), are considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Giacomini (US 2017/0247862 A1), which discloses (Fig. 1) an atmospheric water generation system 20 (Fig. 1; [0085]) comprising coolant circulating through a compressor 82, a condenser 84, and an evaporator 88 in a chiller unit 80 which applies a compression refrigeration cycle (Fig. 4; [0100]) (i.e., a refrigerant circulated in a closed loop); an adjustable louvered shutter 202 at air inlet 42 ([0112]) (i.e., a reconfigurable moist air input plenum); an air outlet 70 (Fig. 4; [0112]) (i.e., a dry air output plenum); an air filter system 45 at the inlet ([0088]) (i.e., a particulate air filter), and a solar panel system ([0108]) (i.e., a solar power array).
Sarikaya (US 2017/0167120 A1) teaches a device for pulling in air from a surrounding area (Abstract) featuring folding solar panels 12 (Fig. 10; [0068]), and Engel et al. (US 2004/0040322 A1) apparatus and method for extracting filtered potable drinking water from air through the use of a refrigeration system (Abstract) featuring fold-out solar panels 112 (Fig. 9A; [0136]). 
However, the above references do not suggest a solar array that is configured to fold up in a cuboid around an AWG system, and no related prior art suggest the use of a ceramic honeycomb filter or the mixing of cooled air with intake air. 
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Felser et al. (US 2018/0010814 A1) discloses a device for reducing air humidity in a room (Abstract; Fig. 1) comprising an air intake filter 17 and an evaporator 1 ([0030]) that is part of a refrigeration unit that includes a closed refrigerant loop ([0014]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772